Exhibit 10.5

 

FAMILY DOLLAR STORES, INC.

 

2006 INCENTIVE PLAN

 

Guidelines for Long-Term Incentive Performance Share Rights Awards

 


SECTION 1: PURPOSE


 

Family Dollar Stores, Inc. (the “Company”) maintains for the benefit of eligible
individuals the Family Dollar Stores, Inc. 2006 Incentive Plan (the “Plan”),
which is intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of such individuals upon whose
judgment, interest, and special effort the successful conduct of the Company’s
operation is largely dependent.  These Guidelines for Long-Term Incentive
Performance Share Rights Awards (the “Guidelines”) are intended to implement the
Plan by providing eligible Associates of the Company with an opportunity to
participate in the Company’s success by earning long-term incentive compensation
awards in the form of shares of Company Stock (“Common Stock”) within the
framework of the Plan (the “Performance Share Rights Awards” or the “Awards”),
and as further described in these Guidelines.

 

These Guidelines are adopted pursuant to relevant provisions of the Plan and are
to be interpreted and applied in accordance with the terms and provisions
thereof.   Specifically, these Guidelines provide for the grant of Performance
Share Rights Awards under Article 9 of the Plan and, with respect to Associates
in the position of Vice President or above, the grant of Qualified
Performance-Based Awards under Article 14 of the Plan.  Unless otherwise
provided herein, capitalized terms used in these Guidelines will have the
meaning given such terms in the Plan.  If there is any conflict between these
Guidelines and the Plan, the terms and provisions of the Plan shall control.

 


SECTION 2: SCOPE


 

The Guidelines cover Associates who are eligible for participation in the Plan
under these Guidelines and are selected by the Committee for Performance Share
Rights Awards identified in Section 1 above.  Awards under these Guidelines
cover three (3) year performance periods relating to such Awards which generally
track the Company’s fiscal (not calendar) year that is the 12-month period that
generally runs from approximately September 1st to August 31st (the “performance
period”).  The actual dates for the fiscal year are determined and announced by
the Company at the beginning of each fiscal year.  See Section 7 below regarding
transition periods.

 


SECTION 3: ELIGIBILITY FOR AWARDS AND PAYOUTS


 

The Compensation Committee of the Board (the “Committee”) and/or management of
the Company will determine annually which Associates are eligible to receive
Performance Share Rights Awards under these Guidelines.  Participants are
selected no later than 90 days following the beginning of each performance
period or upon employment with the Company or promotion.

 

--------------------------------------------------------------------------------


 

Annual Performance Share Rights Awards under these Guidelines will result in
overlapping performance periods.  Additional eligibility requirements are as
follows:

 


NEW HIRE AND PROMOTION AWARDS (NEW EQUITY PLAN PARTICIPANTS)


 

·                                          An Associate who becomes eligible for
a Performance Share Rights Award under these Guidelines after the beginning of a
performance period, either because the Associate is newly hired or is promoted
into a position covered by these Guidelines, will be granted an Award computed
in accordance with these Guidelines.  The dollar value of an Award for the
performance period beginning in the year in which the Associate is hired or
promoted will be established based upon the Associate’s position and prorated
for the number of months remaining (rounded up to the next full month for any
partial month of service) in the fiscal year of the Associate’s hire or
promotion (the “base line year”).  The dollar value of the base line year Award
will be prorated by a fraction, the numerator of which is the number of calendar
months remaining in the performance period at the date of hire or promotion
(rounded up to the next full month for any partial month of service), and the
denominator of which is the total number of calendar months in the performance
period for any performance periods beginning prior to the year of hire or
promotion.  The dollar amounts so awarded shall be converted into Performance
Share Rights based on the fair value of the Performance Share Rights, as
established from time to time by the Company.  Payments of all such Awards shall
be subject to Company performance as outlined in Section 4 below.

 


PROMOTION AWARDS FOR ACTIVE EQUITY PLAN PARTICIPANTS (EQUITY TO EQUITY)


 

·                                          An Associate covered by these
Guidelines who has a job change that results in a higher Performance Share
Rights Award will have their Award for all pending performance periods as of the
date of the job change adjusted upward on a pro rata basis.  The additional
equity award will be calculated as the difference between the full year Award
for the new position and the actual Award for the old position for each relevant
performance period, prorated for the time in the new position.  Payments of all
such Awards will be subject to Company performance as outlined in section 4
below.

 


PAYOUT ELIGIBILITY


 

·                                          An Associate must be classified as a
regular full-time employee during the entire performance period for which an
Award is being made and at the time of the actual issuance of the Common Stock
pursuant to the Performance Shares Rights Award in order to be issued Common
Stock pursuant to an Award.

 

2

--------------------------------------------------------------------------------


 

·                                          An Associate on leave of absence,
regardless of type, will be issued Common Stock pursuant to a Performance Share
Rights Award only upon return to regular, full time work/active status.  An
Associate who is on an approved family medical leave or approved military leave
will be issued Common Stock pursuant to such Award at the time such shares are
issued even if the Associate has not returned to regular, full time work/active
status at that time.

 

·                                          The Company will not issue common
stock pursuant to the Performance Share Rights Award for any performance period
if the Associate’s most recent annual performance rating is Unsatisfactory/Does
Not Meet Expectations.

 

·                                          These Guidelines do not in any manner
restrict the right of the Company or the Associate to terminate employment at
any time, for any reason, with or without cause.  See Section 5 below for
further information on the consequences of termination of employment during a
pending performance period.

 


SECTION 4: PAYOUT CALCULATION OF PSR AWARDS


 

At the time an Associate is selected for an Award under these Guidelines for a
particular performance period, the Associate will be assigned a “target” number
of shares of Common Stock to be earned if the Company’s performance level is at
the 50% level in comparison to the peer group (as set forth below) for the
performance period.  “Target” is defined as the actual number of shares approved
and awarded.  Any payout is based on cumulative yearly performance over the
relevant performance period.  The Award will be expressed as a number of
Performance Share Rights and will be evidenced by an Award Certificate
consistent with the provisions of the Plan.  The actual payout for the
performance period, if any, will be determined as a percentage of the target
Award payout depending on Company performance.

 

·                                          Company performance for each
performance period will be based equally upon (i) the Company’s average annual
return on equity (“ROE”) for each fiscal year during the performance period and
(ii) the Company’s pre-tax net income growth rate over the performance period,
compounded annually.  For purposes of these Guidelines, ROE will be calculated
by dividing the Company’s pre-tax net income for the relevant fiscal year by the
total shareholders’ equity.

 

·                                          Actual Company performance for each
criteria above at the end of the relevant performance period is then measured
against the performance of a peer group of companies selected prior to, or
within 90 days after the beginning of, the performance period.  The Award levels
for the relevant performance period will be adjusted at the end of the
performance period to reflect the Company’s performance relative to the peer
group.  Any such adjustment will generally range from 0% (i.e., no payout for
the performance period) to 200% of the target Award per the following chart
(with linear interpolation between the thresholds set forth below):

 

3

--------------------------------------------------------------------------------


 

Performance 
Against 
Performance 
Peer Group

 

Percent of 
Award 
Adjustment 
(to Target Award)

 

90th Percentile

 

200%

 

75th Percentile

 

150%

 

50th Percentile

 

100%

 

40th Percentile

 

75%

 

30th Percentile

 

25%

 

<30th Percentile

 

0%

 

 

·                                          In addition, under relevant
provisions of the Plan, the determination of ROE and net-income-growth and the
peer group of companies for the relevant performance period may be further
adjusted, collectively or individually, to reflect extraordinary events or
circumstances affecting the Company or its business, or any of the companies
included in the peer group, which render any such goals or peer group selection
unsuitable.

 

·                                          These Guidelines do not in any manner
restrict the right of the Company to modify performance measures, targets,
cycles, or any other term or condition of these Guidelines, as the Company deems
it necessary or appropriate, subject to the terms of the Plan.

 


SECTION 5: TERMINATION OF EMPLOYMENT OR PLAN PARTICIPATION


 

Notwithstanding anything in these Guidelines to the contrary, the following
provisions will apply to any Associate whose employment with the Company
terminates.

 

·                                          In the event of a termination of an
Associate’s employment, either (i) as a result of the Associate’s death,
Disability or Retirement (as defined by Article 2, section 3.1 (11) of the
Incentive Plan) or (ii) by the Company without Cause, payments with respect to
any outstanding Performance Share Rights Awards will be based on actual Company
performance, as set forth in Section 4 above, over the three fiscal years
immediately preceding the date of termination.  Common stock awarded pursuant to
the Performance Share Rights will be issued on a pro-rata basis based on the
actual number of months worked in each relevant performance period.  The pro
ration will be determined by multiplying the number of Performance Shares Rights
to which the Associate would have been entitled based on Company performance by
a fraction the numerator of which is the number of calendar months in the
performance period of the Associate’s actual employment with the Company
(including the full calendar month in which the Associate’s employment
terminated) and the denominator of which is the total number of calendar months
in the performance period.  Payments under this paragraph will be made as soon
as administratively convenient following the termination of the Associate’s
employment.

 

4

--------------------------------------------------------------------------------


 

·                                          In the case of death or Disability,
individual performance of the Associate will be ignored.  In either event,
payments under this paragraph shall be made as soon as administratively
convenient after termination of employment.

 

·                                          In the event of termination of an
Associate’s employment with the Company before the end of any relevant
performance period or the actual issuance by the Company of Common Stock
pursuant to the Performance Share Rights Award, either (i) by the Company for
Cause, or (ii) by the Associate for any reason (other than death, Disability or
Retirement), any outstanding Awards for all relevant performance periods will be
immediately forfeited.

 

·                                          In the event that an active Associate
leaves the Plan for any reason but remains employed by the company, the
Associate’s Performance Share rights will be paid on a pro-rata basis based on
the actual number of months worked in each relevant performance period,
including the full calendar month in which the Associate’s plan participation
ended. Payments will be made during the same cycle as active plan participants
and will be subject to the Company performance criteria outlined in section 4 of
this document.

 

·                                          To the extent an Associate is or
becomes Retirement-eligible during a performance period, (i) the Associate will
not be considered to have terminated from employment under these Guidelines
unless the Associate has had a “separation from service” with the Company within
the meaning of Code Section 409A and the Company’s 409A Administrative Policies
and (ii) to the extent required by Code Section 409A and the Company’s 409A
Administrative Policies, payment will not be made before the date that is six
months after the Associate’s termination from employment.

 


SECTION 6: ADDITIONAL RULES


 

·                                          All payments under these Guidelines
are considered supplemental pay and will be taxed as such.  Appropriate
withholding and deductions will be taken from such payments.  In accordance with
the Plan, the Company may require tax withholding to be satisfied through
withholding of shares of Common Stock otherwise payable under the Award.

 

·                                          These Guidelines cannot be changed or
modified by a verbal communication or course of dealing but only by a written
communication signed by the Chairman, Vice Chairman, and/or the Chief Executive
Officer (“CEO”) of the Company or any officer designated by one of them.

 

·                                          Payouts earned under these Guidelines
are expected to be paid as soon as administratively convenient following the end
of the relevant performance period in the form of one (1) share of the Company’s
Common Stock for each whole Performance Share Right that is payable under the
Plan and these Guidelines,

 

5

--------------------------------------------------------------------------------


 

rounded up to the next whole share.  Notwithstanding the foregoing, the Company
may permit recipients of Awards to elect to defer receipt of payment of such
Awards under such terms and conditions as the Company may prescribe in
accordance with the requirements of Code Section 409A.

 

·                                          In the event of major economic
changes, catastrophic events, or any other circumstances not contemplated by the
Company (but subject to the Plan provisions relating to Qualified
Performance-Based Awards), the Committee, the Chairman, Vice Chairman and/or the
CEO of the Company reserves the right to alter, amend, or terminate these
Guidelines and any Awards hereunder.

 

·                                          The Chairman of the Company will make
all final decisions, rulings and interpretations under these Guidelines (subject
to the Plan provisions relating to Qualified Performance- Based Awards, which
may require action by the Committee).  By participating in the Plan under these
Guidelines, each Associate agrees that such decisions, rulings and
interpretations will be final and that each Associate will be bound by them. 
Each Associate further agrees that if and when any circumstances arise relating
to these Guidelines, which are not covered by this description of the Plan, the
Associate will be bound by the final decision, ruling or interpretation of the
Chairman.

 


SECTION 7: TRANSITION PERIOD


 

·                                          In addition to Performance Share
Rights Awards made under these Guidelines for three year periods, during the
Company’s 2006 and 2007 fiscal years, Performance Share Rights Awards will be
made to Associates participating in the Plan under these Guidelines for each of
the 2006 and 2007 fiscal years based upon the Company’s performance in each of
such fiscal years as set forth in Section 4 above.  An Associate who is hired or
is promoted into a position eligible to receive a Performance Share Rights Award
under the Plan during 2006 or 2007 will be eligible to receive a prorated
Performance Share Rights Award which is otherwise computed in the manner set
forth in Section 3 above and subject to all other provisions of these
Guidelines.

 


SECTION 8: QUALIFIED PERFORMANCE BASED AWARDS


 

Notwithstanding anything in these Guidelines to the contrary, the following
provisions will apply to any Associate who is a vice president or above at the
time the Awards are established under these Guidelines.  Awards under this
Section 8 are intended to satisfy the Section 162(m) Exemption applicable to
Qualified Performance-Based Awards under Article 14 of the Plan.  Please refer
to the Plan document for further information.

 

·                                          All determinations under these
Guidelines will be made by the Committee which, pursuant to Section 4.1 of the
Plan, will consist of all the members of the Compensation Committee who are
“outside directors” within the meaning of Section 162(m) of the Code.

 

6

--------------------------------------------------------------------------------


 

·                                          The Committee will establish within
90 days after the beginning of each performance period the target Award payout
for each Associate covered by this Section 8, the peer group of companies and
potential payout adjustments relating thereto for the relevant performance
period.

 

·                                          Notwithstanding the foregoing, the
Committee will adjust ROE and net-income-growth, the peer group of companies and
potential payout adjustments relating thereto for the relevant performance
period, collectively or individually, with respect to each Associate covered by
this Section 8 to adequately reflect the occurrence, during the performance
period, of any of the events described in Sections 14.2 and 14.4 of the Plan.

 

·                                          Payment of any Award under these
Guidelines to any Associate covered by this Section 8 is conditioned upon the
written certification of the Committee that the performance goals and any other
material conditions applicable to such Award were satisfied.

 

·                                          The Committee will retain the
discretion to decrease, but not increase, the Award otherwise payable to any
Associate covered by this Section 8 in accordance with the applicable
performance formula described above.  In no event will the Award otherwise
payable to any Associate covered by this Section 8 in accordance with the
applicable performance formula described above exceed 1,000,000 shares of
Company Stock.

 

·                                          Consistent with Section 1 above,
payment of any Award under these Guidelines to any Associate covered by this
Section 8 is conditioned upon the Plan having been previously approved by the
shareholders of the Company.

 

Adopted:  September 28,2005

 

Amended:  January 19, 2006; March 27, 2007; August 28, 2007

 

7

--------------------------------------------------------------------------------